Filed Pursuant to Rule 424(b)(3) Registration No. 333-194694 Prospectus Supplement No. 1 (to Prospectus dated May 13, 2014) GULFSLOPE ENERGY, INC. 63,240,335 Shares of Common Stock This prospectus supplement supplements the prospectus, dated May 13, 2014 (the “Prospectus”), which forms a part of our Amendment No. 2 to our Registration Statement on Form S-1 (Registration No. 333-194694). This prospectus supplement is being filed to update, amend and supplement the information included or incorporated by reference in the Prospectus with the information contained in our quarterly report on Form 10-Q, filed with the Securities and Exchange Commission (the “Commission”) on May 15, 2014 (the “Quarterly Report”). Accordingly, we have attached the Quarterly Report to this prospectus supplement. The Prospectus and this prospectus supplement relates to the sale of up to 63,240,335 shares of our common stock which may be resold from time to time by the selling security holders identified in the Prospectus.The shares of common stock covered by the Prospectus and this prospectus supplement were previously issued by us in a private placement. We are not selling any common stock under the Prospectus and this prospectus supplement and will not receive any of the proceeds from the sale or other disposition of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is listed for quotation on both the OTC Bulletin Board and the OTCQB quotation systems under the symbol “GSPE.” The last bid price of our common stock on May 13, 2014 was $1.69 per share. Investing in our common stock involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” beginning on page 8 of the Prospectus, and under similar headings in any amendment or supplements to the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 15, 2014. U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2014 Commission File No. 00-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of Principal Executive Offices) (281) 918-4100 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of our common stock, as of May 12, 2014, was 625,724,010. 1 FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Report”) contains forward-looking statements. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, economic conditions generally and in the markets in which we may participate, competition within our chosen industry, technological advances and failure by us to successfully develop business relationships. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. 2 PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. March 31, 2014 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 3 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Balance Sheets As of March 31, 2014 and September 30, 2013 (Unaudited) March 31, 2014 September 30, 2013 Assets Current Assets Cash $ $ Restricted Cash Prepaid Expenses Total Current Assets Property, Plant, and Equipment (net) Other Non-Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ $ Related Party Payable Accrued Expenses and Other Payables Accrued Interest Payable on Farm-Out Agreement - Note Payable - Loan from Related-Party Total Current Liabilities Accrued Expenses and Other Payables, Net of Current Portion Total Liabilities $ $ Stockholders' Deficit Preferred Stock; par value ($0.001); - - Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 750,000,000 shares; 624,224,010 and 577,210,000 issued and outstanding, respectively Additional Paid-in-Capital Deficit accumulated duringthe exploration stage Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed financial statements. 4 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Operations For the Three and Six Months Ended March 31, 2014 and 2013, and For the Period from Inception through March 31, 2014 (Unaudited) For the three months ended For the three months ended For the six months ended For the six months ended Since Inception (12/12/03) through March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 March31,2014 Revenues $ - $ - $ - $ - $ Revenues from Related Parties - Total Revenue - Cost of Sales - Cost of Sales to Related Parties - Total Cost of Sales - Gross Profit - Impairment of Oil and Natural Gas Properties - - General & Administrative Expenses Net Loss from Operations Other Income/(Expenses): Interest Income - - Interest Expense - - Net Loss Before Income Taxes Provision for Income Taxes - Net Loss Loss Per Share - Basic and Diluted $ $ Weighted Average Shares Outstanding – Basic and Diluted See accompanying notes to condensed financial statements. 5 GulfSlope Energy, Inc. (An Exploration Stage Company) Condensed Statements of Cash Flows For the Six Months Ended March 31, 2014 and 2013, and For the Period from Inception through March 31, 2014 (Unaudited) For the six months ended March 31, 2014 For the six months ended March 31, 2013 Since Inception (12/10/03) Through March 31, 2014 OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash From Operating Activities: Impairment of Oil and Natural Gas Properties - Depreciation - Stock Issued for Services - Changes in Operating Assets and Liabilities (Increase)/Decrease in Prepaid Expenses (Increase)/Decrease in Other Assets - - ) Increase/(Decrease) in Accounts Payable Increase/(Decrease) in Related Party Payable ) ) Increase/(Decrease) in Accrued Interest - Increase/(Decrease) in Accrued Liabilities Net Cash From Operating Activities ) ) ) INVESTING ACTIVITIES Lease Collateral and Deposits ) - ) Proceeds From Sale of Working Interests - Exploration Costs ) - ) Purchase of Equipment ) - ) Net Cash From Investing Activities - ) FINANCING ACTIVITIES Restricted Cash ) - ) Proceeds from Stock Issuance Proceeds from Related Party Loans - - Payments on Note Payable ) - ) Payments on Related Party Loans ) - ) Net Cash From Financing Activities Net Increase/(Decrease) in cash ) Beginning Cash Balance - Ending Cash Balance $ $ $ Supplemental Schedule of Cash Flow Activities Cash Paid for Income Taxes $
